DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "the second model provides a prediction of a future root cause for failure of the particular asset in a form of a covariant, and the first model provides a compensated predicted degradation state based on the covariant", in combination with the remaining claim elements as set forth in claim 1, and claims 2, 4-7, and 21 depending therefrom.
The prior art does not disclose or suggest, "fitting the predicted degradation states to a second model trained to generate a covariate indicative of a failure condition of the piece of factory equipment; supplying the covariate to the first model to generate predicted degradation states compensated with the covariate", in combination with the remaining claim elements as set forth in claim 8, and claims 9-13 depending therefrom.
The prior art does not disclose or suggest, "instructions ... to fit the predicted degradation states to a second model trained to generate a covariate indicative of a failure condition of the piece of factory equipment; instructions ... to supply the covariate to the first model to generate predicted degradation states compensated with the covariate", in combination with the remaining claim elements as set forth in claim 14, and claims 15-20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
To make the record clear, Examiner notes that the mentions of claim 11 on pages 11-12 of the reply are apparently erroneous, and meant to refer to claim 8.  Applicant’s remarks have been interpreted accordingly.  Examiner believes this interpretation is clearly supported for several reasons.  Notably, claim 8 was discussed in the interview and claim 11 was not.  Also, the characterization of claim 11 given in the first full paragraph on page 11 accurately characterizes claim 8, but does not resemble claim 11.
To make the record clear, Examiner also notes that claim 13 was incorrectly listed on the interview summary, in place of claim 14.  Examiner apologizes for any confusion this may have caused.

Applicant’s arguments, see remarks, filed 9/15/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn. 
Regarding Applicant’s remarks in the paragraph bridging pages 10-11 of the reply, Examiner confirms the indicated allowable subject matter of claim 3 has incorporated into independent claim 1, placing claim 1 in a condition indicated allowable.
Regarding Applicant’s remarks on pages 11-12 of the reply, Examiner is persuaded that the prior art does not meet independent claims 8 or 14.  Indeed both claims recite subject matter similar to that previously indicated allowable in claim 3.  Note that Applicant’s mentions of claim 11 have been interpreted as erroneous and intended to refer to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saneyoshi et al. (2020/0058081) is cited for disclosing prediction of equipment failure (see paragraphs 246 and 249) and optimizing production in light of equipment failure.
Wynne et al. (2020/0103857) is cited for disclosing predictive hardware failure (see paragraph 75) and optimizing a production line (see paragraph 17).

Eryurek et al. (2004/0186927) discloses monitoring of equipment status and operational optimization.
Dillon et al. (2008/0288321) is cited for disclosing optimization of equipment maintenance scheduling.
Chattopadhyay et al. (2020/0311559) is cited for disclosing prediction of equipment failure and optimizing manufacturing (see paragraphs 78 and 203).  However, the relevant paragraphs in the CIP application do not appear to have the benefit of a filing date prior to Applicant’s.
Chan et al. (2020/0387818) is cited for disclosing use of artificial intelligence to predict equipment failure.  However, this reference does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852